[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MOTION FOR SUMMARY JUDGMENT
Pursuant to Practice Book Section 378 et seq, the defendant United Indian River Transport, Inc. moves the court to enter summary judgment in its favor in that no genuine issue of material fact exists and the court should rule as a matter of law that the plaintiff's action against this defendant is barred by the applicable statute of limitations C.G.S. 52-584. Attached hereto in support of this motion is a memorandum of law.
DEFENDANT: UNITED INDIAN RIVER TRANSPORT, INC.
Thomas P. Barrett Sack, Spector  Barrett 836 Farmington Avenue West Hartford, CT 06119 Their Attorney CT Page 5262-A
ORDER
The above-referenced Motion having been heard by the Court, it is hereby Ordered:
GRANTED/DENIED
BY THE COURT
JUDGE/CLERK
This is to certify that a copy of the above has been mailed to the following counsel of record this 29th day of August, 1996:
Morris I. Olmer, Esq. 142 Temple Street New Haven, CT 06510
Thomas P. Barrett